Case 21-20049          Doc 30      Filed 08/12/21 Entered 08/12/21 23:34:15                        Desc Imaged
                                  Certificate of Notice Page 1 of 5


                                 UNITED STATES BANKRUPTCY COURT
                                                                                                         EOD
                                                                                                         08/10/2021
                                    EASTERN DISTRICT OF TEXAS
                                        MARSHALL DIVISION

  IN RE:                                                   §
                                                           §
  R. H. W. Metals, Inc.                                    §             Case No. 21-20049
  P. O. Box 3489                                           §
  Longview, TX 75606-3489                                  §
  Tax ID / EIN: XX-XXXXXXX                                 §
                                                           §
                            Debtor                         §             CHAPTER 7

      AGREED ORDER GRANTING CONTINUANCE OF FINAL HEARING ON BTH
        BANK, NATIONAL ASSOCIATION’S MOTION FOR RELIEF FROM THE
      AUTOMATIC STAY AGAINST ACCOUNTS RECEIVABLE AND INVENTORY

           On this date a proposed agreed order was uploaded requesting continuance of the hearing

  currently scheduled for August 11, 2021 at 9:30 AM concerning the “Motion for Relief from

  Automatic Stay with Waiver of 30-day Hearing Requirement as to All Inventory and Accounts

  Receivables” (the “Motion”) filed by BTH Bank, National Association (“Movant”). It appears

  that the continuance request is agreed and therefore that good cause exists for entry of the

  following order.

           IT IS THEREFORE ORDERED that the hearing to consider the "Motion for Relief

  from Automatic Stay with Waiver of 30-day Hearing Requirement as to All Inventory and

  Accounts Receivables" filed by BTH Bank, National Association is hereby CONTINUED to a

  virtual hearing1 on Wednesday, September 8, 2021 at 9:30 AM:



           1
             The directives regarding the conduct of virtual hearings are located on Judge Searcy's webpage on
  the Court's website, https://www.txeb.uscourts.gov/content/judgesearcy under the Virtual Hearings tab. As
  set forth therein, the presentation of exhibits under LBR 9014(d) is altered to require each party seeking to
  introduce exhibits to attach (separately) each of those designated exhibits to the exhibit list that is filed with
  the Court. Attorneys are further reminded that they are responsible for the virtual appearance of any witness
  sponsored by that attorney at the hearing and that any such witness must: (1) join the hearing as a separate
  participant from the sponsoring attorney; (2) use a different camera and microphone than the sponsoring
  attorney; and (3) be capable of accessing any exhibit needed for the examination.
Case 21-20049       Doc 30     Filed 08/12/21 Entered 08/12/21 23:34:15           Desc Imaged
                              Certificate of Notice Page 2 of 5


                *** Join Microsoft Teams Hearing: https://bit.ly/3rn6zPn ***

  Any questions regarding the continued virtual hearing may be forwarded to the Courtroom Deputy

  as set forth below:

                                        Ms. Alexa Turman
                                        Phone: (903) 590-3240
                                        or
                                        Email: Alexa_Turman@txeb.uscourts.gov

  Such hearing may be adjourned or continued to a different date without further notice other than

  notice given on the record in open court at such virtual hearing.



                                      Signed on 08/10/2021




                                                                                        AT
                                      THE HONORABLE JOSHUA P. SEARCY
                                      UNITED STATES BANKRUPTCY JUDGE
Case 21-20049     Doc 30    Filed 08/12/21 Entered 08/12/21 23:34:15                                Desc Imaged
                           Certificate of Notice Page 3 of 5


  *X-##(7$

  aMa$!"#$$%&'%()*+%    %      %  % $              aMa$,+"#--)%.'%/)01)2*$      $       $                            $
  /[HZZ$*9$@LSI$                                   !"#$%%&'()'*&+,&-.''
  !IBLM$+LW$'9(9$:>=;CP??$                         (/&/"'0&-'12)'34544657''
  T[HZZ9JLSIbVL\IW[A_Ic9TAU$                       !"#$%#&'("#$%#&')*&+,-.+//
  $                                   $            '
  /RI[MIL$59$2YQWI[[$                              85958'1)':";/-&#'<=>-"%%,&+?'(@$/"'85A''
  !IBLM$+LW$'9(9$:>;;P>==$                         B&##&%?'C"=&%'D93E8''
  TRI[MIL9ZYQWI[[bVL\IW[A_Ic9TAU$                  C"#">F2;"GH&=I'6D3JD99JD855''
  $                                                '
  +L\IW$5A_Ic$                                     *!!1-&#0$21-$('*&#$/*-!#-K$$
  ON:D$5+d$2WIIJL^K$)YHQI$;O=$                     /"*.!#-$N$!-%)!##'
  (L[[LMK$!IBLM$NO:>=$
  e>P?f$:=P<?CD>$
  $
  *!!1-&#0)$21-$+!"$+*&,K$&*!'1&*5$
  *))1/'*!'1&$
  $

  aMa$.3+4%5'%60"+4$  $       $       $   $$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$
                                                    $
  )GIE$!9$&^[IE$$
  '5$gP:ND;>D$eLSUHQQIS$#9(9$!IB9f$
  -40"+478+4+-9:")1'9;<%

  N;$)AYQR$@LT\IW$(WHGIK$)YHQI$;P==$
  /RHTLFAK$'[[HEAHM$P=P=P$
  !I[I_RAEI7$C;:9:;:9>?>?$
  2LTMHUH[I7$C;:9NPN9?;?:$
  $
  *!!1-&#0$21-$/-1))-1*()$)!##5$
  )%..50K$55/$
  !

  !
  !
  !
  !
  !
  !
  !



  !
  !"#$$%&'#%$#&"#!()*("&+'()*(,$%&-*(!.&/$!#*("&'(&&
  0)/&0!(12&(!)*'(!.&!33'+*!)*'(43&5')*'(&-'#&#$.*$-&-#'5&&
  )/$&!,)'5!)*+&3)!6&!"!*(3)&!++',()3&#$+$*7!0.$&!(%&*(7$()'#6&                                            8!"$&:&'-&:&
  !
  !
           Case 21-20049                Doc 30          Filed 08/12/21 Entered 08/12/21 23:34:15                                     Desc Imaged
                                                       Certificate of Notice Page 4 of 5
                                                              United States Bankruptcy Court
                                                                 Eastern District of Texas
In re:                                                                                                                 Case No. 21-20049-jps
R. H. W. Metals, Inc.                                                                                                  Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0540-2                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Aug 10, 2021                                               Form ID: pdf400                                                            Total Noticed: 7
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Aug 12, 2021:
Recip ID                 Recipient Name and Address
db                     # R. H. W. Metals, Inc., P. O. Box 3489, Longview, TX 75606-3489
cr                     + BTH Bank, National Association, c/o Cliff A Wade, 5728 LBJ Freeway Ste 150, Dallas, TX 75240-6340
cr                     + Harrison CAD, c/o Tara LeDay, P O Box 1269, Round Rock, TX 78680-1269
cr                     + Harrison County, c/o Tara LeDay, P O Box 1269, Round Rock, TX 78680-1269
cr                     + Scott Franklin, c/o Cliff A. Wade, Baker Lopez, 5728 LBJ Freeway, Suite 150, Dallas, TX 75240-6340
8036306                  BTH Bank, 3805 TX-63 Spur, Longview, TX 75606
8048186                + BTH Bank, National Association, c/o Cliff A. Wade, 5728 LBJ Freeway, Suite 150, Dallas, Texas 75240-6340

TOTAL: 7

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
cr                             BancorpSouth Bank
cr                             Crossroads Steel Supply, LLC

TOTAL: 2 Undeliverable, 0 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Aug 12, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on August 10, 2021 at the address(es) listed
below:
Name                               Email Address
Blake Rasner
           Case 21-20049           Doc 30        Filed 08/12/21 Entered 08/12/21 23:34:15                              Desc Imaged
                                                Certificate of Notice Page 5 of 5
District/off: 0540-2                                           User: admin                                                       Page 2 of 2
Date Rcvd: Aug 10, 2021                                        Form ID: pdf400                                                  Total Noticed: 7
                              on behalf of Creditor BancorpSouth Bank brasner@haleyolson.com dserenil@haleyolson.com

Cliff A Wade
                              on behalf of Creditor Scott Franklin cliff.wade@bakerlopez.com

Cliff A Wade
                              on behalf of Creditor BTH Bank National Association cliff.wade@bakerlopez.com

Diane Carter
                              dsbarron@rbarronlaw.com dbc@trustesolutions.net

Herbert Charles Shelton, II
                              on behalf of Trustee Diane Carter cshelton@haywardfirm.com mnewton@haywardfirm.com

Melissa S. Hayward
                              on behalf of Trustee Diane Carter MHayward@HaywardFirm.com mholmes@haywardfirm.com

Michael E. Gazette
                              on behalf of Debtor R. H. W. Metals Inc. megazette@suddenlinkmail.com

Sven Thure Nylen
                              on behalf of Creditor Crossroads Steel Supply LLC snylen@beneschlaw.com, debankruptcy@beneschlaw.com

Tara LeDay
                              on behalf of Creditor Harrison CAD tleday@mvbalaw.com
                              vcovington@mvbalaw.com;alocklin@mvbalaw.com;pbowers@mvbalaw.com;tleday@ecf.courtdrive.com;vjames@mvbalaw.com

Tara LeDay
                              on behalf of Creditor Harrison County tleday@mvbalaw.com
                              vcovington@mvbalaw.com;alocklin@mvbalaw.com;pbowers@mvbalaw.com;tleday@ecf.courtdrive.com;vjames@mvbalaw.com

US Trustee
                              USTPRegion06.TY.ECF@USDOJ.GOV


TOTAL: 11
